UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CELESTE INEZ SYAS,

                          Plaintiff,
                                                                    21-CV-0576 (LTS)
                    -against-
                                                                  TRANSFER ORDER
                      1
DANE CALLOWAY,

                          Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who resides in Southampton (Suffolk County), New York, filed this pro se

action under 42 U.S.C. § 1983 and under the Court’s diversity of citizenship jurisdiction against

Dane Calloway. For the following reasons, this action is transferred to the United States District

Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).




       1
         Although Plaintiff lists Defendant as “Dana Calloway,” a Google search of the parties
reveals that Defendant’s name is “Dane Calloway.” See https://www.amazon.com/Dane-
Calloway/e/B07T8T552G%3Fref=dbs_a_mng_rwt_scns_share (last visited July 14, 2021); Dane
Calloway Author Profile; https://www.instagram.com/imjustheretomakeyouthink/?hl=en (last
visited July 14, 2021). In this transfer order, the Court refers to Defendant as “Dane Calloway.”
       Plaintiff’s complaint is not the model of clarity. It is therefore unclear where the events

giving rise to her claims occurred, but Plaintiff lists her address in Suffolk County, New York and

provides a Washington, D.C. address for Defendant. Because Plaintiff does not allege that

Defendant resides in this District or that a substantial part of the events or omissions underlying

her claim arose in this District, venue does not appear to be proper in this District under

§ 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the



                                                 2
location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

most likely occurred in Southampton (Suffolk County), New York, where Plaintiff resides.

Suffolk County, New York falls within the Eastern District of New York. See 28 U.S.C. § 112(c).

Venue is therefore proper in the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on

the totality of the circumstances, the Court concludes that it is in the interest of justice to transfer

this action to the United States District Court for the Eastern District of New York. 28 U.S.C.

§ 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.

        The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.




                                                   3
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 14, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 4
